DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 10/26/2021, 07/26/2021 and 07/16/2021 have been considered by the Examiner.


Specification

The Specification is objected to for the following informalities:
Same reference numeral is used for different elements (see Paras. [0053, 0070] - “heart 92”; Paras. [0054, 0055, 0069, 0076] - “electrodes 92”; Paras. [0071] - “heart 88”; Paras. [0056, 0061] - “FPGA 82”) which lacks clarity. 
Same reference numeral is used with different names (see Paras. [0061] - “current source 80”; Paras. [0054, 0071] - “signal generator 80”; Paras. [0056] - “signal source 80”) which lacks clarity.
Appropriate correction is required.

Claim Objections

Claim(s) 1-17 are objected to because of the following informalities:  
Claim(s) 1 recite phrase(s) “common base frequency; and”, “unique modulation frequency; and”, “plurality of drive signals;”. The Examiner suggests amending the phrase(s) to recite “common base frequency;”, “unique modulation frequency;”, “plurality of drive signals; and”, respectively, to restore clarity.
Claim(s) 1-2 recite a phrase “for each individual electrode”. The Examiner suggests amending the phrase to recite “for each said individual electrodes” to restore clarity. 
Claim(s) 9 recite a phrase “number of electrodes”. The Examiner suggests amending the phrase to recite “number of the electrodes” to restore clarity. 
Claim(s) 10 recite a phrase “each said drive signal”. The Examiner suggests amending the phrase to recite “each of said drive signals” to restore clarity. 
Claim(s) 11 recite a phrase “(ECU) for detecting proximity to tissue of a medical device”. The Examiner suggests amending the phrase to recite “(ECU) of a medical device for detecting proximity to tissue of a patient” to restore clarity.
Claim(s) 11 recite a phrase “proximity to tissue of each electrode”. The Examiner suggests amending the phrase to recite “proximity of each of the electrodes to the tissue” to restore clarity.
Claim(s) 3-8 and 12-17 not specifically addressed share the same informalities as linked claim(s).

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “determining contact status with the tissue for each individual electrode” (see specification para. 66 – “contact status of each electrode”; para. 69 – “impedance calculations and contact state determinations”), does not reasonably provide enablement for “determine proximity to the tissue” as claimed in claim 1 and “proximity to tissue of each electrode is determined” as claimed in claim 11.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims. Since “proximity to the tissue” as claimed may or may not require or be functionally equivalent to “contact with the tissue” as disclosed in the specification and involves different scope and utility features. As a result a question arise “how will the apparatus or method determine impedance when the electrodes are not in contact with the tissue?” - remains unexplained/unresolved from the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998)). See also MPEP §§ 2164.01(a) and 2164.04. 
Claim(s) 3-8 and 12-17 not specifically addressed share the same 112 issues as independent parent claim(s).

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US 20120116387; hereinafter Govari) in view of YOO et al. (US 20160339239).
Regarding claim 1, Govari teaches in figure(s) 1-3 a method for detecting proximity to tissue, the method comprising: 
generating a plurality of drive signals (freq. generator 82 or ablation module 74; figure 3 ) each having a unique modulation frequency (modulating frequencies f1..f10) that is a harmonic of a common base frequency (para. 51 - base radio frequency fabl); and 
simultaneously applying each of said plurality of drive signals  (70A..70J) across an individual pair of electrodes (electrodes 68A..68J; figures 2-3) of the medical device; 

    PNG
    media_image1.png
    697
    496
    media_image1.png
    Greyscale

measuring a voltage signal at each of the individual electrodes (para. 59 - a sensing element 96B is placed in series with wire 70B, to enable controller 30 to determine, inter alia, a power input to electrode 68B… controller measuring voltages at the output of amplifier 88B); 
generating a composite response signal (SA..SJ; para. 68 - electrode 78 acting as the return electrode based on bipolar current transfer occurs between electrode pair 68A, 68B) that is based on the voltage signal measured at each individual electrode (sensing circuit 96A..J; power measuring unit 81A..81J; para. 17 - a first power measuring unit coupled to the first electrode and configured to determine a first value of the first ablation power; and a second power measuring unit coupled to the second electrode and configured to determine a second value of the second ablation power); 
synchronously demodulating (abs. - receive the first and second ablation powers simultaneously; demodulator 98A..98J, 100A..100J, 102A..102J) the composite response signal (SA..SJ) for each said unique modulation frequency (f1..f10; para. 18 - demodulators coupled to respectively receive signals at the base radio frequency and at the first frequency and at the second frequency); and 
determining an impedance value based on demodulated signals corresponding to the plurality of drive signals (clm. 10 - determine an impedance of the body tissue in response to the value of ablation powers dissipated in the body tissue; para. 69 - controller to monitor values of the impedance presented to, each electrode 68 at each different modulated frequency); 
determining proximity to the tissue (clm. 11 - controller is configured to assess a degree of ablation of the body tissue in response to the impedance; abs - a probe to dissipate the first and second ablation powers in body tissue in contact with the at least one electrode. – tissue in contact with electrodes to assess degree of ablation and/or ablation power is interpreted as proximity to tissue) for each individual electrode based on the determined impedance value (para. 69 - controller to monitor separately and distinctly values of the power dissipated by, and/or the impedance presented to, each electrode 68).
Govari does not teach explicitly proximity to the tissue.
However, Yoo teaches in figure(s) 24-27 proximity to the tissue (para. 149 - changes in the AF as the distance between the IPC and nerve combination (“Implant+Nerve”) and at least one of the stimulating electrodes is increased; para. 44 - distance between the surface electrode and the target nerve was increased (depth from skin surface=7 mm to 30 mm; para. 127 - electrical stimulation signals provided by the surface electrodes would normally stimulate the neural target tissue 12, and any non-targeted nerves within close proximity to the surface stimulator; para. 285 - an impedance circuit could detect the impedance between the two stimulators, which would be significantly lower when these each are in contact with an electrically conductive tattoo …detecting the proximity of an artery to the stimulator; variable distance D2,D1 vs activating function AF in figures 1-4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Govari by having proximity to the tissue as taught by Yoo in order to provide accurate placement of electrode in relation to tissue as evidenced by “precise implantation of  an electrode; selective nerve stimulation and thereby offer improved long-term clinical therapy. This system and method aims to avoid activation of non-targeted nervous tissue, which can both limit the overall therapeutic effects and exacerbate stimulation-evoked side effects; neuromodulation therapy involves electrical stimulation of peripheral nerves that are located in relative close proximity to the skin surface … Patient measurements may also include functional measurements of impedance" (paras. 6, 20, 311,123 of Yoo).

Regarding claim 2, Govari in view of Yoo teaches the method of claim 1, 
Govari does not teach explicitly wherein the voltage signal at each individual electrode is referenced to a reference electrode.
However, Yoo teaches in figure(s) 24-27 wherein the voltage signal at each individual electrode is referenced to a reference electrode (para. 286 - electrode referenced to either 402 or 404; figure 24b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Govari by having wherein the voltage signal at each individual electrode is referenced to a reference electrode as taught by Yoo in order to provide "for improved measurement and functionality" (para. 286).

Regarding claim 3, Govari in view of Yoo teaches the method of claim 2, 
Yoo additionally teaches in figure(s) 24-27 wherein the reference electrode (404; figure 24b) is located on the medical device (medical device 400).

Regarding claim 4, Govari in view of Yoo teaches the method of claim 2, 
Yoo additionally teaches in figure(s) 24-27 wherein the reference electrode is a cutaneous electrode (para. 290 - a cutaneous, multi-contact array stimulator 440; figure 25).

Regarding claim 5, Govari in view of Yoo teaches the method of claim 1, 
Yoo additionally teaches in figure(s) 24-27 wherein synchronously demodulating the composite response signal further includes sampling the composite response signal over a period having an integer number of cycles for said common base frequency (para. 322 - sample population the PTN, and nerve branches MPN, LPN can yield different responses contributing to the differences seen in the average response data. The PTN, MPN, and LPN show unique, frequency-dependent changes in acute bladder activity relative to baseline; figures 13-16).

Regarding claim 9, Govari teaches in figure(s) 1-3 the method of Claim 1, further comprising: identifying a number of individual pairs of electrodes for the medical device (para. 40 - By applying differently modulated signals to the electrodes, a controller of the ablation system is able to monitor the power dissipated by each modulated signal separately); and adjusting a current level of said drive signals based on said number of individual pairs of electrodes (para. 40 – controller may then individually adjust the power dissipated at each electrode, by varying a level of the modulated power input to a power amplifier supplying the electrode).

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Yoo, and further in view of Bollenbeck et al. (US 20150285887).
Regarding claim 6, Govari in view of Yoo teaches the method of claim 1, 
Govari does not teach explicitly wherein generating the plurality of drive signals each having a unique modulation frequency further includes: introducing a random phase offset into each of the plurality of drive signals.
However, Bollenbeck teaches in figure(s) 1-3 wherein generating the plurality of drive signals each having a unique modulation frequency further includes: introducing a random phase offset into each of the plurality of drive signals (para. 16 - input signal has its frequency converted in a 90 quadrature mixer and is filtered. Mixing with sinusoidal and cosine signals prompts the two mix products to have a phase offset of 90.degree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Govari and Osypka by having wherein generating the plurality of drive signals each having a unique modulation frequency further includes: introducing a random phase offset into each of the plurality of drive signals as taught by Bollenbeck in order to provide "Weaver architecture" with decimation filters and FS/4 or FS/2 frequency conversion results in a reception system that is very efficient in terms of FPGA resources and power" (para. 30).

Regarding claim 7, Govari as modified by Bollenbeck teaches the method of Claim 6, 
Bollenbeck additionally teaches in figure(s) 1-3 wherein synchronously demodulating the composite response signal for each of the unique modulation frequencies further includes: applying each of the plurality of unique modulation frequencies to the composite response signal (para. 6 - received signal is converted from 63.6 MHz with local oscillator signals at frequencies of 55 MHz and 75 MHz to intermediate frequency bands around 8.6 MHz and 11.4 MHz).

Regarding claim 8, Govari in view of Bollenbeck teaches the method of Claim 7, 
Bollenbeck additionally teaches in figure(s) 1-3 wherein applying each of the plurality of unique modulation frequencies to the composite signal includes: applying a known phase offset to each of the plurality of unique modulation frequencies, wherein the known phase offset (para. 16 - input signal has its frequency converted in a 90 quadrature mixer and is filtered. Mixing with sinusoidal and cosine signals prompts the two mix products to have a phase offset of 90.degree) compensates for the random phase offset introduced into each of the plurality of drive signals (para. 6 - two intermediate frequency bands are arranged mirror-symmetrically with respect to a sampling rate of a downstream analog/digital conversion section).

Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Yoo, and further in view of Chang et al. (US 10384062).
Regarding claim 10, Govari in view of Yoo teaches the method of Claim 9, 
Govari does not teach explicitly further comprising maintaining a sum of current levels for said drive signals below a predetermined total current threshold as a function of a root mean square of said number of individual pairs of electrodes times a current level of each said drive signal.
However, Chang teaches in figure(s) 1-12 further comprising maintaining a sum of current levels for said drive signals below a predetermined total current threshold as a function of a root mean square of said number of individual pairs of electrodes times a current level of each said drive signal (col. 9 lines 42-45 :- control the random electrical stimulation signals to also limit RMS current applied to the patient so that the RMS current applied to the patient is less than or equal to a configurable maximum RMS current limit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Govari and Yoo by having further comprising maintaining a sum of current levels for said drive signals below a predetermined total current threshold as a function of a root mean square of said number of individual pairs of electrodes times a current level of each said drive signal as taught by Chang in order to provide "RMS value is within a range selected by a clinician or selected by the system based on a patient's input or the clinician's input or a combination of both, always making sure that safety limits for applied voltage and current are obeyed, while at the same time applying an adequate level of stimuli sufficient to treat patients" (abstract).

Claim(s) 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Yang et al. (US 20130331674).
Regarding claim 11, Govari teaches in figure(s) 1-3 An electronic control unit (ECU) for detecting proximity to tissue of a medical device, the ECU comprising: 
a frequency source (freq generator 82 or ablation module 74; figure 3 ) configured to generate a plurality of digital drive signals (signals 70A..J; figure 3) each having a unique modulation frequency that is a harmonic (para. 51 – fabl = 400-600Khz, f1..f10 = 8-10kHz) of a common base frequency (para. 51 - base radio frequency fabl); 
a demodulator circuit (demodulator 98A..98J, 100A..100J, 102A..102J) configured to: 
synchronously demodulate (abs. - receive the first and second ablation powers simultaneously) the composite digital response signal (SA..SJ) for each of the plurality of unique modulation frequencies (f1..f10; para. 18 - demodulators coupled to respectively receive signals at the base radio frequency and at the first frequency and at the second frequency); and 
(para. 69 - controller to monitor values of the impedance presented to, each electrode 68 at each different modulated frequency; clm. 10 - determine an impedance of the body tissue in response to the value of ablation powers dissipated in the body tissue) for each of the plurality of electrodes (68A..68J),  wherein proximity to tissue (clm. 11 - controller is configured to assess a degree of ablation of the body tissue in response to the impedance; abs - a probe to dissipate the first and second ablation powers in body tissue in contact with the at least one electrode. – tissue in contact with electrodes to assess degree of ablation and/or ablation power is interpreted as proximity to tissue) of each electrode is determined based on the output impedance value (para. 69 - controller to monitor separately and distinctly values of the power dissipated by, and/or the impedance presented to, each electrode 68) of each of the electrodes.
Govari does not teach explicitly at least a first digital to analog converter configured to receive the plurality of digital drive signals and output a plurality of analog drive signals, wherein the plurality of analog drive signals are simultaneously applied to a plurality of electrodes located on the medical device; 
at least a first analog to digital converter configured to receive a plurality of measured analog voltage signals from the electrodes generated in response to the analog drive signals and to generate a composite digital response signal of the plurality of measured analog voltage signals, 
wherein proximity to tissue of each electrode is determined based on the output impedance value of each of the electrodes.
Yang teaches in figure(s) 3, 5, 9, 10 and 42 at least a first digital to analog converter (DAC 420, D/A converters 4276, 4278; figures 9a, 42B) configured to receive the plurality of digital drive signals (@410) and output a plurality of analog drive signals (signals @ 365,375), wherein the plurality of analog drive signals are simultaneously applied to a plurality of electrodes (electrodes 365,375) located on the medical device (para. 107 - sensor 355 including a plurality of electrodes; para. 3 - monitor readings of physiological conditions within the subject's body); 
at least a first analog to digital converter (ADC 4264; figure 42B) configured to a plurality of measured analog voltage signals from the electrodes (electrodes 4310, 4320; para. 352 - COUNTER or the RE electrodes and the electrode voltage may be measured with the ADC) generated in response to the analog drive signals and generate a composite digital response signal (ADC [Wingdings font/0xE0] ADC mux composite signal) of the plurality of measured analog voltage signals, 
wherein proximity to tissue (clm. 3 - detecting an interferent in close proximity to an electrode of a glucose sensor that is implanted or subcutaneously disposed in the body of a patient, comprising: periodically performing an electrochemical impedance spectroscopy (EIS) procedure to obtain values of impedance magnitude for said electrode) of each electrode is determined based on the output impedance value (clm. 3 - determining that an interferent exists in close proximity to the electrode if, at about the time of said spike in Isig, there is also a large increase in the monitored values of the impedance magnitude; diagnostic impedance measurement 4255; figure 42B) of each of the electrodes.
Govari by having at least a first digital to analog converter configured to receive the plurality of digital drive signals and output a plurality of analog drive signals, wherein the plurality of analog drive signals are simultaneously applied to a plurality of electrodes located on the medical device; at least a first analog to digital converter configured to receive a plurality of measured analog voltage signals from the electrodes generated in response to the analog drive signals and to generate a composite digital response signal of the plurality of measured analog voltage signals, wherein proximity to tissue of each electrode is determined based on the output impedance value of each of the electrodes as taught by Yang in order to provide accurate placement of electrode in relation to tissue as evidenced by "A diagnostic Electrochemical Impedance Spectroscopy (EIS) procedure is applied to measure values of impedance-related parameters for one or more sensing electrodes … calculating a highly-reliable fused sensor glucose value based on signals from a plurality of redundant sensing electrodes, calibrating sensors, detecting interferents within close proximity of one or more sensing electrodes, and testing surface area characteristics of electroplated electrodes" (abstract).

Regarding claim 12, Govari in view of Yang teaches the ECU of claim 11, 
	Yang additionally teaches in figure(s) 3, 5, 9, 10 and 42 wherein the frequency source further comprises at least a first numerically controlled oscillator (NCO) (para. 288 - ASIC includes power control circuitry that enables operation at very low standby and operating power, and a real-time clock and a crystal oscillator so that an external microprocessor's power can be turned off; para. 305 - 32 KHZ oscillator analog circuitry is put into a low power state, and the XTALI pad is configured to accept a digital input whose level is from 0 to VDDA. It is noted that the 32 kHz oscillator output has a duty cycle between 40% and 60%) for generating said plurality of drive signals, wherein each of the first NCOs is assigned a random phase offset (clm. 5, para. 268 - said first Isig-BG pair having assigned thereto a first offset value; and if a magnitude of said difference is larger than a predetermined threshold, assigning a dynamic offset value for said subsequent Isig-BG pair that is different from said first offset value so as to maintain a substantially linear relationship between said subsequent Isig and said subsequent BG).

Regarding claim 15, Govari in view of Yang teaches the ECU of claim 11, 
Yang additionally teaches in figure(s) 3, 5, 9, 10 and 42 wherein the plurality of measured analog voltage signals are referenced to a reference electrode (para. 23 - a reference electrode 532; figure 5).

Regarding claim 16, Govari in view of Yang teaches the ECU of claim 15, 
Yang additionally teaches in figure(s) 3, 5, 9, 10 and 42 wherein the reference electrode (532) is located on the medical device (355; figure 3)

Regarding claim 17, Govari in view of Yang teaches the ECU of claim 15, 
Yang additionally teaches in figure(s) 3, 5, 9, 10 and 42 wherein the reference electrode is a cutaneous electrode (para. 151 - sensor 1012 has been inserted into the subcutaneous tissue; figure 10).

Allowable Subject Matter

Claim(s) 13-14 would be allowable if rewritten to overcome the rejection(s) under first paragraph of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior arts of record do not fairly teach or suggest “wherein said demodulator circuit further comprises at least a second numerically controlled oscillator (NCO) for generating a plurality of demodulation signals, wherein each demodulation signal has: an identical frequency to said unique modulation frequency of a corresponding one of the plurality of drive signals; and a known phase offset that compensates for the random phase offset assigned to each of the first NCOs plus phase delay between the first NCO and the first analog to digital converter” including all of the limitations of the base claim and any intervening claims.
Claim(s) 14 are objected for dependent upon claim 13.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Wham et al. (US 9901386) discloses "Systems And Methods For Multifrequency Cable Compensation".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.